EXHIBIT 10.3
AMENDMENT NO. 1, DATED MAY 19, 2009, TO
EMPLOYMENT AGREEMENT, DATED DECEMBER 14, 1999, BY AND BETWEEN
IMPAX LABORATORIES, INC. AND LARRY HSU, PH.D.
Section 4.2 of the Employment Agreement, dated December 14, 1999, by and between
the Company and Larry Hsu, Ph.D. (the “Agreement”), is amended by adding the
following sentence as the last sentence in the paragraph:
“Notwithstanding the foregoing, Executive shall not receive any payments
provided by this Section 4.2 in connection with a Change in Control unless
Executive’s employment simultaneously terminates therewith or there shall occur
a subsequent actual or constructive termination of Executive’s employment as
result of such Change in Control.”
Except as expressly modified or amended hereby, the Agreement shall continue in
full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
May 19, 2009.
IMPAX LABORATORIES, INC., a Delaware corporation

     
/s/ Arthur A. Koch, Jr.
 
 
By:
Arthur A. Koch, Jr.  
Title: 
Senior Vice President, Finance, and
Chief Financial Officer  
 
   
/s/ Larry Hsu, Ph.D.
 
Larry Hsu, Ph.D.
 

 

 